Case 4:20-cv-00068-RWS-CMC Document 53 Filed 01/28/20 Page 1 of 4 PageID #: 1683




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                     TEXARKANA DIVISION

      JUAN LOZADA LEONI,                                    §
                                                            §
                                                            §
                    Plaintiff,                              §
                                                            §
      v.                                                    §    CIVIL ACTION NO. 5:19-CV-00011-RWS-CMC
                                                            §
      MONEYGRAM INTERNATIONAL INC,                          §
      MONEYGRAM PAYMENT SERVICES,                           §
      INC.,                                                 §
                                                            §
                    Defendants.                             §

                                                      ORDER
           The above-entitled action was referred to United States Magistrate Judge Caroline M.

  Craven pursuant to 28 U.S.C. § 636. On November 25, 2019, the Magistrate Judge issued a Report

  and Recommendation1 recommending Defendants’ respective Motions to Dismiss or,

  Alternatively, to Transfer Venue (Docket Nos. 5, 23) should be denied as to the requests to dismiss

  and granted as to the requests to transfer venue. The Magistrate Judge recommended that the case

  be transferred to the United States District Court for the Eastern District of Texas, Sherman

  Division. No objections have been filed to the Report and Recommendation. For the reasons set

  forth below, the Court agrees with and ADOPTS the Magistrate Judge’s report and transfers the

  case to the Sherman Division of the Eastern District of Texas.




  1
    A magistrate judge may decide a motion to transfer venue under 28 U.S.C. § 636(b)(1)(A), after which a district
  court judge may reconsider the magistrate judge’s decision if a party shows the magistrate judge’s order is clearly
  erroneous or contrary to law. In this instance, the Magistrate Judge elected to submit a report and recommendation,
  which is subject to de novo review upon objection by either party.
Case 4:20-cv-00068-RWS-CMC Document 53 Filed 01/28/20 Page 2 of 4 PageID #: 1684




                                          BACKGROUND

         In his original and First Amended Complaint, Plaintiff Juan Lozada-Leoni (“Plaintiff”)

  sued MoneyGram International, Inc. (“MGI”), as well as Juan Manuel Gonzalez and Christopher

  Ponder, under the Sarbanes-Oxley Act of 2002, “which protects those who blow the whistle on

  their employer’s failure to comply with Securities and Exchange Commission reporting

  requirements.” Wallace v. Andeavor Corp., 916 F.3d 423, 425 (5th Cir. 2019). Plaintiff filed a

  Second Amended Complaint, dismissing the individual defendants and adding MoneyGram

  Payments Systems, Inc. (“MPSI”) as a defendant, along with MGI (collectively, “Defendants”).

  Docket No. 21. Plaintiff alleges that Defendants violated the Sarbanes-Oxley Act by taking

  adverse employment actions against him, including, but not limited to, termination and other forms

  of retaliation, because of his protected conduct under 18 U.S.C. § 1514A. Docket No. 21 at 22.

         Before Plaintiff filed the Second Amended Complaint, MGI filed a motion to dismiss for

  improper venue or, in the alternative, to transfer. Docket No. 5. At the time MGI filed its motion

  MPSI was not a party to the suit. MGI argued the Court should grant MGI’s motion to dismiss for

  improper venue pursuant to Federal Rule of Civil Procedure 12(b)(3) “because the acts and

  omissions by MGI allegedly giving rise to Plaintiff’s claim against MGI either were not done by

  MGI [but by MPSI] or did not occur in this District, and because MGI does not reside in this

  District.” Docket No. 5 at 2 (emphasis in original). Alternatively, MGI moved the Court to

  transfer this case to the Dallas Division of the Northern District of Texas, pursuant to 28 U.S.C. §

  1406(a), or the Sherman Division of the Eastern District of Texas, pursuant to 28 U.S.C. § 1404.

         After Plaintiff filed the Second Amended Complaint, MPSI moved to dismiss, or in the

  alternative, transfer venue. Docket No. 23. MPSI moved to dismiss pursuant to Rule 12(b)(1)

  and/or Rule 12(b)(6) for failure to state a claim against MPSI because Plaintiff did not name MPSI



                                              Page 2 of 4
Case 4:20-cv-00068-RWS-CMC Document 53 Filed 01/28/20 Page 3 of 4 PageID #: 1685




  as a respondent in the related administrative complaint filed with the Department of Labor

  (“DOL”). Id. at 2. Alternatively, MPSI moved the Court to transfer this case to the Dallas Division

  of the Northern District of Texas or the Sherman Division of the Eastern District of Texas pursuant

  to 28 U.S.C. § 1404. Id.

                                             ANALYSIS

         On November 25, 2019, the Magistrate Judge entered a Report and Recommendation

  recommending that both Defendants’ motions to dismiss and Defendant MGI’s § 1406(a) motion

  to transfer venue be denied.     The Magistrate Judge concluded that Plaintiff exhausted his

  administrative remedies as to the Sarbanes-Oxley Act retaliation claim, and therefore

  recommended that the motions to dismiss be denied. The Magistrate Judge then reviewed the

  relevant public and private interest factors in considering the motions to transfer venue, and

  determined the factors weighed in favor of transfer. Docket No. 48 at 38; In re Volkswagen of

  Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008); In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir.

  2004). Accordingly, the Magistrate Judge recommended an intra-district transfer to the Sherman

  Division of the Eastern District of Texas. Id.

         Neither party filed objections to the findings and conclusions of the Magistrate Judge.

  Accordingly, no party is entitled to de novo review by the District Judge of the findings,

  conclusions and recommendations and, except upon grounds of plain error, they are barred from

  appellate review of the unobjected-to proposed factual findings and legal conclusions accepted and

  adopted by the district court. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir.

  1996) (en banc).

         Nonetheless, the Court has reviewed the motions and the Magistrate Judge’s Report and

  agrees with the Magistrate Judge’s Report. See United States v. Raddatz, 447 U.S. 667, 683 (1980)



                                             Page 3 of 4
Case 4:20-cv-00068-RWS-CMC Document 53 Filed 01/28/20 Page 4 of 4 PageID #: 1686




  (“[T]he statute permits the district court to give to the magistrate’s proposed findings of fact and

  recommendations ‘such weight as [their] merit commands and the sounds discretion of the judge

  warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)).

                                            CONCLUSION

         The Court agrees with the findings and conclusions in the Magistrate Judge’s Report

  (Docket No. 48). It is therefore

         ORDERED that the Report of the Magistrate Judge (Docket No. 48) is ADOPTED as the

  opinion of the District Court. It is further

         ORDERED that Defendant MoneyGram International, Inc.’s Motion to Dismiss for

  Improper Venue, or Alternatively, Motion to Transfer Venue Under 28 U.S.C. § 1406 (Docket No.

  5) and Defendant MoneyGram Payment Systems, Inc.’s Motion to Dismiss (Docket No. 23) are

  GRANTED-IN-PART and DENIED-IN-PART. Defendants’ motions are DENIED as to the

  Defendants’ requests that Plaintiff’s claims be dismissed. Defendants’ motions are GRANTED

  as to.the requests that the cause of action be transferred. Accordingly, it is

         ORDERED that the above-entitled and numbered cause of action is transferred to the

  Sherman Division of Eastern District of Texas. The Clerk of Court is directed to update the docket

  consistent with the following:

         (1) This matter is TRANSFERRED to the Sherman Division.

         (2) The case shall remain assigned to the undersigned and shall remain referred to
             Magistrate Judge Caroline M. Craven;

         (3) The Clerk shall maintain the same assignment of judicial officers as currently exists.

         So ORDERED and SIGNED this 28th day of January, 2020.




                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE
                                                 Page 4 of 4
